     Case 5:19-cv-02298-AB-SP Document 43 Filed 05/03/21 Page 1 of 3 Page ID #:334




1    PAMELA S. KARLAN
     Principal Deputy Assistant Attorney General
2    SAMEENA SHINA MAJEED
     Chief, Housing and Civil Enforcement Section
3    R. TAMAR HAGLER (CA State Bar No. 189441)
     Deputy Chief, Housing and Civil Enforcement Section
4    ANNA MEDINA (DC Bar No. 483183)
     Acting Deputy Chief, Federal Coordination and Compliance Section
5    AURORA BRYANT (LA Bar No. 33447)
     CHRISTOPHER D. BELEN (VA Bar No. 78281)
6    ABIGAIL A. NURSE (NY Bar No. 5244512)
     ALYSSA C. LAREAU (DC Bar No. 494881)
7    Trial Attorneys
            U.S. Department of Justice, Civil Rights Division
8           950 Pennsylvania Ave. NW – 4CON
            Washington, D.C. 20530
9           Telephone: (202) 616-2602, Facsimile: (202) 514-1116
            E-mail: Aurora.Bryant@usdoj.gov
10
     Attorneys for Plaintiff United States of America
11
12   [Additional Counsel for Plaintiff Listed on Next Page]
13
14                             UNITED STATES DISTRICT COURT
15                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
16                                   WESTERN DIVISION
17   UNITED STATES OF AMERICA,                    Case No. 5:19-cv-02298 AB (SPx)
18               Plaintiff,                       NOTICE OF MOTION RE UNITED
                                                  STATES’ MOTION TO COMPEL
19                      v.                        DEFENDANTS’ DISCOVERY
                                                  RESPONSES
20   CITY OF HESPERIA, et al.
                                                  Hearing Date:     June 8, 2021
21               Defendants.                      Hearing Time:     10:00am PT
                                                  Courtroom:        3 (or by Zoom)
22
                                                  Fact Discovery Cutoff: Nov. 8, 2021
23                                                Expert Discovery Cutoff: Dec. 13, 2021
                                                  Pretrial Date: Mar. 4, 2022
24                                                Trial Date: Mar. 22, 2022
25
                                                  Honorable Sheri Pym
26                                                United States Magistrate Judge
27
28
     Case 5:19-cv-02298-AB-SP Document 43 Filed 05/03/21 Page 2 of 3 Page ID #:335




1    TRACY L. WILKISON
     Acting United States Attorney
2    DAVID M. HARRIS
     Chief, Civil Division
3    KAREN P. RUCKERT (CA State Bar No. 315798)
     Chief, Civil Rights Section, Civil Division
4    MATTHEW NICKELL (CA State Bar No. 304828)
     KATHERINE M. HIKIDA (CA State Bar No. 153268)
5    Assistant United States Attorneys
           Federal Building, Suite 7516
6          300 North Los Angeles Street
           Los Angeles, California 90012
7          Telephone: (213) 894-8805, Facsimile: (213) 894-7819
           E-mail: Matthew.Nickell@usdoj.gov
8
     Attorneys for Plaintiff United States of America
9
10         PLEASE TAKE NOTICE that on June 8, 2021 at 10:00 a.m., or as soon
11   thereafter as counsel may be heard in Courtroom 3, 3rd floor of the United States
12   District Court, Central District, located at 3470 12th St., Riverside, CA, 92501, or else
13   by Zoom in accordance with this Court’s instructions, Plaintiff United States of America
14   will and hereby does move this Court to compel Defendants’ discovery responses in the
15   above-captioned action.
16         This motion is made following efforts by Plaintiff’s counsel to resolve these issues
17   informally, as required by Local Rule 37-1, et seq. See Declaration of Matthew Nickell
18   ¶¶ 12–13, 18–21, 23, filed concurrently herewith.
19         This motion is and will be based upon this Notice of Motion; the Joint Stipulation
20   of Counsel, and exhibits; the pleadings and records on file with this court; the
21   Declaration of Matthew Nickell; any evidence of which the Court may take judicial
22   //
23   //
24   //
25   //
26   //
27   //
28   //
                                                  2
     Case 5:19-cv-02298-AB-SP Document 43 Filed 05/03/21 Page 3 of 3 Page ID #:336




1    notice prior to or at the hearing of this matter; and upon such oral or documentary
2    evidence as may be presented at the hearing of this motion.
3
4    Dated: May 3, 2021                          Respectfully submitted,
5
     TRACY L. WILKISON                           PAMELA S. KARLAN
6    Acting United States Attorney               Principal Deputy Assistant Attorney General
     Central District of California              Civil Rights Division
7
     DAVID M. HARRIS                             SAMEENA SHINA MAJEED
8    Assistant United States Attorney            Chief, Housing and Civil
     Chief, Civil Division                       Enforcement Section
9
     KAREN P. RUCKERT                            R. TAMAR HAGLER
10   Assistant United States Attorney            Deputy Chief, Housing and Civil
     Chief, Civil Rights Section, Civil Division Enforcement Section
11
     /s/ Matthew Nickell                         /s/ Christopher D. Belen
12   MATTHEW NICKELL                             AURORA BRYANT
     KATHERINE M. HIKIDA                         CHRISTOPHER D. BELEN
13   Assistant United States Attorneys           ABIGAIL A. NURSE
     Civil Rights Section, Civil Division        Trial Attorneys
14                                               United States Department of Justice
                                                 Civil Rights Division
15                                               Housing and Civil Enforcement Section
16                                               ANNA MEDINA
                                                 Acting Deputy Chief, Federal Coordination
17                                               and Compliance Section
18                                               /s/ Alyssa C. Lareau
                                                 ALYSSA C. LAREAU
19                                               Trial Attorney
                                                 United States Department of Justice
20                                               Civil Rights Division
                                                 Federal Coordination and Compliance
21                                               Section
22                                               Attorneys for the United States of America
23
24
25
26
27
28
                                                 3
